UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-4027


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DEXTER BROADNAX,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:09-cr-00201-F-1)


Submitted:   May 17, 2012                  Decided:   June 12, 2012


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. James Payne, Shallotte, North Carolina, for Appellant.
Thomas G.   Walker,   United   States   Attorney, Jennifer   P.
May-Parker, Yvonne V. Watford-McKinney, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               A federal jury convicted Dexter Broadnax of conspiracy

to commit robbery obstructing interstate commerce, in violation

of 18 U.S.C. § 1951 (2006); six counts of robbery obstructing

interstate commerce and aiding and abetting, in violation of 18

U.S.C. §§ 2, 1951 (2006); four counts of using a firearm during

the commission of a crime of violence and aiding and abetting,

in violation of 18 U.S.C. §§ 2, 924(c) (2006); and possession of

a firearm after sustaining a conviction for a crime punishable

by a term of imprisonment exceeding one year, in violation of 18

U.S.C.     §    922(g)(1)       (2006).            The     district     court    sentenced

Broadnax to a total of 1,308 months of imprisonment and he now

appeals.       Finding no error, we affirm.

               On    appeal,       Broadnax        first    argues      that    his     trial

counsel rendered ineffective assistance for failing to move to

suppress statements he made to a federal agent.                                 To prove a

claim of ineffective assistance of counsel, a defendant must

show     (1)    “that        counsel’s    performance           was     deficient,”       and

(2) “that      the    deficient       performance          prejudiced     the    defense.”

Strickland      v.        Washington,    466       U.S.    668,   687    (1984).        With

respect    to       the    first    prong,     “the       defendant     must     show   that

counsel’s      representation         fell     below       an   objective      standard    of

reasonableness.”            Id. at 688.        In addition, “[j]udicial scrutiny

of counsel’s performance must be highly deferential.”                                 Id. at

                                               2
689.     Under the second prong of the test, “[t]he defendant must

show    that    there     is    a     reasonable         probability         that,       but    for

counsel’s unprofessional errors, the result of the proceeding

would have been different.”                 Id. at 694.

               Moreover,       we     may      address        a    claim     of    ineffective

assistance on direct appeal only if the lawyer’s ineffectiveness

conclusively       appears          on      the       record.         United           States       v.

Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                              We have reviewed

the record and conclude that ineffective assistance of counsel

does    not    conclusively         appear        on    the       record.         We    therefore

decline to consider this argument on direct appeal.

               Broadnax        next         argues       that        the     evidence           was

insufficient      to    support          the    conviction          for    possession          of    a

firearm by a felon.             We review a district court’s decision to

deny a Fed. R. Crim. P. 29 motion for a judgment of acquittal de

novo.     United States v. Smith, 451 F.3d 209, 216 (4th Cir.

2006).     A defendant challenging the sufficiency of the evidence

faces a heavy burden.               United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).                    “In reviewing the sufficiency of the

evidence supporting a criminal conviction, our role is limited

to considering whether there is substantial evidence, taking the

view most favorable to the Government, to support it.”                                          Id.

(internal quotation marks and citation omitted).                                   Substantial

evidence is “evidence that a reasonable finder of fact could

                                                  3
accept as adequate and sufficient to support a conclusion of a

defendant’s guilt beyond a reasonable doubt.”                               Smith, 451 F.3d

at     216       (internal       quotation         marks       and       citation    omitted).

“Reversal for insufficient evidence is reserved for the rare

case where the prosecution’s failure is clear.”                                   Beidler, 110

F.3d at 1067 (internal quotation marks and citation omitted).

                 In addition, in order to prove possession under 18

U.S.C.       §    922(g),      the    government            need   not    prove     “actual    or

exclusive possession, [rather] constructive or joint possession

is    sufficient.”             United       States      v.    Gallimore,     247     F.3d    134,

136-37       (4th       Cir.     2001)       (citation        omitted).           Constructive

possession         can    be   demonstrated            by    proof   “that    the    defendant

exercised, or had the power to exercise dominion and control

over    the      item.”        Id.     at    137       (internal     quotation       marks    and

citation omitted).                  Having thoroughly reviewed the record, we

conclude         that    there      was   substantial          evidence     to    support     the

jury’s verdict of guilt of this offense.

                 Finally, Broadnax argues that the district court erred

in    applying          enhancements        under       the    advisory      Guidelines       for

obstruction of justice and use of a firearm during the final two

robberies.         In reviewing the district court’s calculations under

the     Guidelines,            we     “review          the     district      court’s        legal

conclusions de novo and its factual findings for clear error.”

United States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010)

                                                   4
(internal      quotation      marks,       alteration,            and    citation      omitted).

We will “find clear error only if, on the entire evidence, we

are left with the definite and firm conviction that a mistake

has   been     committed.”           Id.    at       631   (internal       quotation      marks,

alterations, and citation omitted).

               The Guidelines provide for a two-level enhancement if

a   defendant        willfully     obstructs          or    attempts       to    obstruct     the

administration of justice with respect to the prosecution of the

offense of conviction, related to the offense of conviction and

any   relevant         conduct.            U.S.       Sentencing         Guidelines       Manual

(“USSG”) § 3C1.1 (2011).                Obstruction of justice as warrants an

enhancement          under       this        section             includes        “threatening,

intimidating,           or       otherwise              unlawfully          influencing          a

co-defendant.”           USSG    §    3C1.1       cmt.      n.4(A).         Also      under   the

Guidelines, a court must apply a six-level enhancement in the

offense      level    for    robbery       if     the      defendant      otherwise      used    a

firearm in commission of the offense.                        USSG § 2B3.1(b)(2)(B).

               The    government      must       prove      application         of    Guidelines

enhancements by a preponderance of the evidence.                                      See United

States    v.    Kiulin,      360     F.3d       456,       460    (4th    Cir.       2004).     In

addition, in determining whether to apply the enhancements, a

court may consider acquitted conduct, as long as the conduct is

proven by a preponderance of the evidence.                              See United States v.

Watts, 519 U.S. 148, 150-57 (1997).                          Our review of the record

                                                 5
leads us to conclude that the district court did not err in

applying these enhancements under the advisory Guidelines.

            Accordingly, we affirm the judgment of the district

court and deny Broadnax’s motion to file a pro se supplemental

brief.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6